ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
     Claims 1-20.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art fails to disclose “…to provide thrust force against the formation wall to position the sensor of the downhole tool…”. 
Regarding claims 7 and 15, the most relevant prior art is Webster (US 5,603,386). 
Webster discloses three valves, but fails to disclose wherein the third valve is positioned at the fluid bore and the fourth valve is positioned at the orifice, the second flow line also selectively connected to the first flow line by the second valve. 
Regarding claim 10, the cited prior art fails to disclose “…to provide thrust force against the formation wall to position the sensor of the logging-while-drilling tool…”. 
Regarding claim 17, the cited prior art fails to disclose “…provide thrust force against a formation wall of an annulus of a wellbore to position a sensor of the downhole tool…”. 
Regarding claim 19, the most relevant prior art is Webster (US 5,603,386). 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731